Gilbert, J.
The learned referee put his decision upon the ground that the only assessment which the common council could lawfully cause to be made was one that should-create a charge upon lands only, and not one which would create a personal liability against the persons named in the roll, to pay the sums assessed. In this we think the referee erred. It is true that the charter of the city, as amended in 1870 (§ 192), requires that the ordinance authorizing the improvement shall direct the assessment to be made upon the lots and parcels of land within the district of assessment, in proportion as nearly as may be to the advantage which each shall be deemed to receive by the making of the improvement. Before the amendment of 1870, the charter required that such ordinance should direct the assessment to be made on all the *92owners and occupants of land and houses within the district of assessment (Laws 1861, chap. 143, § 192); and the mode in which the assessment should be prepared and authenticated was then, and still is, specifically declared. The assessors were to make an assessment-roll, in which should be entered the names of the persons assessed, the value of the property for which they were assessed, and the amount assessed to them respectively. (Laws 1861, chap. 143, § 195; Laws 1865, chap. 553, § 16; Laws 1870, chap. 718, § 8). That act also provided that city assessments should be collected in the same manner as the annual city taxes — that is, by distress and sale of goods and chattels (§§ 130, 203); and that whether assessed upon lands or upon owners and occupants, they should be, and remain, a lien upon the real estate, in respect to which they were made. (§ 209.) It also provided that in the absence of an agreement to the contrary, the owner or landlord, and not the occupant or tenant, should be personally liable for the payment of every such assessment. (§§ 204, 205.) The provisions of the act of 1861 have continued in force through all succeeding alterations of the charter. The only important change on this subject is that alluded to in respect to the ordinance. The amendatory act of 1870 (chap. 718, § 10) declared that an assessment for a public improvement should create a personal obligation or liability against the owner of the lot or parcel of land assessed, to pay the city of Rochester the amount thereof, and authorized an action for the collection thereof in addition to any other remedies for enforcing such collection.
The language of these enactments seems to us to manifest an intent on the part of the legislature to make an assessment for a local improvement — whether in form made against the owners and occupants or upon lands—binding personally on the individuals as well as a charge upon the lands assessed. We can give the statute no other construction. There can be no longer any question of the validity of this kind of legislation. An assessment like the one under consideration is an exercise of the taxing power (People v. Brooklyn, 4 N. Y. 419), and must be submitted to accordingly, whether the proceeding be called an assessment upon lands or a tax against individuals, therefore the legal effect of it is the same; for it creates a debt, payment of which may be enforced in the same manner as any other debt. See Mayor v. Colgate, 12 N. Y. 140; Litchfield v. McComber, 42 Barb. 288. Nor is it material that the ordinance directing the assessment was not couched in the precise *93language used in the charter. The substance of it was the providing for an assessment to defray the expense of the improvement recited in it. The duty of making the assessment devolved upon the assessors, and the manner in which that duty should be performed, and the legal effect of their act upon lands and individuals, was fixed by the statute and not at all affected by the ordinance.
No lack of conformity to the charter, in any other respect than that on which the referee placed his decision, has been suggested. Jurisdiction having been duly acquired, we think the alleged defect in the ordinance was, at most, a mere irregularity. No new formal defect or irregularity can affect the proceeding. Charter, § 208.
The judgment must be reversed, and a new trial granted, with costs to abide the event.

New trial granted.